CHIEF JUSTICE                                                                                      LISA MATZ
 CAROLYN WRIGHT                                                                              CLERK OF THE COURT
                                                                                                 (214) 712-3450
JUSTICES                                                                                   theclerk@5th.txcourts.gov
 DAVID L. BRIDGES
 MOLLY FRANCIS                                                                                   GAYLE HUMPA
 DOUGLAS S. LANG                                                                           BUSINESS ADMINISTRATOR
 ELIZABETH LANG-MIERS                                                                            (214) 712-3434
 ROBERT M. FILLMORE                                                                      gayle.humpa@5th.txcourts.gov
 LANA MYERS                               Court of Appeals
 DAVID EVANS                                                                                      FACSIMILE
 ADA BROWN                         Fifth District of Texas at Dallas                            (214) 745-1083
 CRAIG STODDART
                                           600 COMMERCE STREET, SUITE 200
 BILL WHITEHILL                                                                                 INTERNET
 DAVID J. SCHENCK                               DALLAS, TEXAS 75202                    WWW.TXCOURTS.GOV/5THCOA.ASPX
 JASON BOATRIGHT                                   (214) 712-3400




                                                 January 31, 2018


       Ms. Danielle Nicole Turner
       TDCJ No. 02147795
       Plane State Jail
       904 FM 686
       Dayton, Texas 77535
       RE: Court of Appeals Number:           05-17-00989-CR, 05-17-00993-CR, 05-17-00994-CR
              Trial Court Case Number:        401-81260-2014, 401-81261-2014, 401-81262-2014

       Style: Danielle Nicole Turner v. The State of Texas

       Dear Ms. Turner:

               Your attorney has filed a brief in which he states he has determined your appeals are
       frivolous and without merit. A copy of that brief is enclosed with this letter.

               You have a right, if you so desire, to review the appellate record yourself and file a pro se
       response. If you desire to review the appellate record and file a pro se response, please write this
       Court by March 1, 2018 and make such a request. Otherwise, your case will be submitted upon
       the brief of your attorney.


                                              Respectfully,

                                              /s/ Lisa Matz, Clerk of the Court


       Enclosure
       LM/jlw